DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a final action in response to applicant’s communications filed on 12/17/2020. Claims 1 and 11-15 are currently pending and have been considered below. 

Priority
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim 1 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 11-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1 and 11-15 are determined to be directed to an abstract idea. 
The claims 1 and 11-15 are directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), without providing a practical application, and without providing significantly more. 
Regarding Step 1 of the subject matter eligibility analysis per the most recent subject matter eligibility guidance (2019 PEG), Claims 1 and 11-15 are directed to a system (i.e., apparatus/machine); therefore, all claims are directed to one of the four statutory categories of invention.
Regarding Step 2A-Prong 1 of the subject matter eligibility analysis per the most recent subject matter eligibility guidance (2019 PEG), Claim 1 is directed specifically to the abstract idea of managing/facilitating plans for bidirectional power transfer between batteries provided in a plurality of transport machines and a power system including a commercial power grid by managing buying and selling of power from a plurality of power supply sources to a power grid; and managing one power supply source and managing 
Regarding Step 2A-Prong 2 of the subject matter eligibility analysis per the most recent subject matter eligibility guidance (2019 PEG), while the claims 1 and 11-15 recite additional limitations which are hardware or software elements or particular technological 
Regarding Step 2B of the subject matter eligibility analysis per the most recent subject matter eligibility guidance (2019 PEG), while the claims 1 and 11-15 recite additional limitations which are hardware or software elements or particular technological environment, such as the parent aggregator and the at least one child aggregator are each implemented via at least one processor, commercial power grid, transport machines, batteries, external power supply device, stationary power storage facility connected to the 
Therefore, since there are no limitations in the claims 1 and 11-15 that transform the exception into a patent eligible application such that the claims amount to significantly more than or a practical application of the exception itself, and looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
	
Response to arguments
Applicant’s arguments filed on 12/17/2020 have been fully considered and are insufficient and unpersuasive to overcome all of the rejections from the most recent Office action. Details are provided below.

Arguments on claim objections:
Objections have been withdrawn based on applicant’s amendments to the claims.

Arguments on rejections under 35 U.S.C. 112:
Rejections under this section have been withdrawn based on applicant’s amendments to the claims. Also, claim interpretation under subsection (f) of this section is now withdrawn based on applicant’s amendments modifying the placeholder terms with structure in the claims.

Arguments on rejections under 35 U.S.C. 101:
Applicants simply request withdrawal of the rejection based on the amendments to the claims without any further evidence or arguments provided. Applicants may refer to the rejection section above for further clarification on the updated subject matter eligibility analysis considering the amended claims.

Arguments on rejections under 35 U.S.C. 103:
Rejections under this section have been withdrawn based on applicant’s amendments to the claims. Closest prior art to the invention includes Frolik et al (US 20150380936), Shi et al (US 20160159239), Zhang (US-20160009192-A1), Aisu (US-20140143002-A1), Ansari (US-20160140449-A1), Ishida (US-20120249068-A1), Ruiz (US-20110204720-A1), Amari (US-20190061552-A1), and Topon (WO-2015041171-A1), None of the prior art alone or in 


Conclusion
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 	 
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHMET YESILDAG whose telephone number is (571)272-3257.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 5712726787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Sincerely,

/MEHMET YESILDAG/Primary Examiner, Art Unit 3624